tcmemo_2010_30 united_states tax_court james barnes petitioner v commissioner of internal revenue respondent docket no 8219-07l filed date r determined to proceed with collection of p’s income_tax_liability for without allowing p to challenge the underlying tax_liability at a sec_6330 i r c hearing before the office of appeals r moved for summary_judgment held pursuant to sec_6330 i r c p is entitled to raise the existence or amount of the underlying tax_liability at an appeals hearing unless p has previously received a notice_of_deficiency or otherwise had an opportunity to dispute the liability p did not receive the notice_of_deficiency for and r has failed to allege or show that p deliberately refused delivery of the notice_of_deficiency r’s motion for summary_judgment will be denied and this case will be remanded to the office of appeals for further hearing james barnes pro_se alisha m harper for respondent memorandum opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination this case is before the court on respondent’s motion for summary_judgment we must decide whether the determination by respondent’s appeals_office to proceed with collection action with respect to petitioner’s unpaid income_tax_liability for tax_year was proper background at the time the petition was filed petitioner resided in kentucky respondent sent to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date regarding petitioner’s unpaid tax for petitioner submitted to respondent a form request for a collection_due_process_hearing dated date in the form petitioner requested a face-to-face hearing sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure hearing and informed the appeals_office that he would be audio recording the sec_6330 hearing petitioner also indicated that one of the issues he wanted to address was whether respondent had followed proper procedures in making the assessment against him by letter dated date respondent’s appeals_office acknowledged receipt of petitioner’s request to audio record the sec_6330 hearing but denied his request for a face-to-face conference stating face-to-face conferences are not allowed if the only items that a taxpayer raises are frivolous or groundless respondent did not identify which of petitioner’s arguments were considered frivolous or groundless by letter dated date petitioner asserted that he had relevant nonfrivolous issues to discuss at the sec_6330 hearing and that it had to be a face-to-face hearing so that he might audio record it petitioner also raised the issue of the underlying tax_liability and stated i have no idea as to how or where the irs got these numbers a lthough you claim that i have had an opportunity to dispute the liability i don’t even recall ever receiving any notification or explanation from the it appears that petitioner did not file a return for internal appeals_office records indicate that the appeals_office had identified petitioner as a frivolous filer form 12153-a referral request for cdp hearing and request for cdpts input dated indicates that petitioner mentions frivolous arguments in the past although di does not show any frivolous filer information irs that explains how they came up with these numbers against me almost months later respondent’s appeals_office sent to petitioner a letter dated date which states in pertinent part you requested a face-to-face conference in order to dispute the underlying liability a notice_of_deficiency for tax_year ended was mailed to you on date at louisville ky you apparently elected not to claim the notice the notice afforded you the opportunity to dispute the liability in tax_court prior to its assessment therefore you may not raise challenges to the existence or amount of the tax_liability specified on the cdp_notice the appeals_office does not provide a face-to-face conference if the only items a taxpayer wishes to discuss are frivolous or may otherwise not be raised in the hearing during the hearing we must consider whether the irs met all the requirements of any applicable law or administrative procedure and any non-frivolous issues you wish to discuss in response by letter dated date petitioner disputed the determination not to grant him a face-to-face conference and the determination that he had been given a prior opportunity to dispute his underlying tax_liability in a letter dated date the appeals officer stated that petitioner’s request had been transferred to the nearest appeals_office for a face-to-face hearing thereafter the newly assigned settlement officer whose office was in south bend indiana sent to petitioner at his louisville kentucky address a followup letter dated date indicating that petitioner would not be allowed a face-to-face hearing and scheduling a telephone conference call for date the letter did however advise petitioner that he might be allowed a face-to-face sec_6330 hearing if he were to provide to the appeals_office the nonfrivolous issue in writing within days from the date of the letter by letter dated date petitioner responded to the settlement officer stating that he would not be able to participate in the telephone conference3 and explaining again that he had no knowledge of ever receiving a notice_of_deficiency the appeals_office did not receive petitioner’s letter until date before receipt of petitioner’s letter however the settlement officer had sent to petitioner a petitioner’s letter states in part regretfully i will not be able to participate in this telephone conference the appeals_office where my pre- scheduled hearing is to be held is located in indiana i currently reside in kentucky but i am certain we can agree on a mutually convenient date and location sometime in the near future knowing that i requested for a face-to-face hearing why did the irs appoint someone in the south bend in office to conduct my cdp hearing the south bend in office is miles away from my place of residence that’s hours worth of driving alone which i can not afford this is most inconvenient and unacceptable i find it hard to believe that the irs does not have a local office in louisville ky please understand that i am not refusing to participate in my cdp hearing i am just asking the irs to assist in making this process a little bit more convenient for me that i may be able to attend the face-to-face hearing that i initially requested letter dated date which indicated that petitioner neither called for his scheduled telephone conference nor indicated that the date and or time were inconvenient the letter also afforded petitioner an additional days to provide information for consideration by the appeals_office before making a determination in response to the settlement officer’s letter dated date petitioner in a letter dated date took exception to the settlement officer’s statement that petitioner had not indicated that the scheduled date for the telephone conference was inconvenient but otherwise did not provide any further information for the appeals_office to consider before making its determination respondent’s appeals_office issued to petitioner a notice_of_determination dated date on date petitioner filed an incomplete petition in which he generally contested the determination made by the appeals_office and requested assistance from the court in an amended petition filed on date petitioner alleged that respondent did not meet all the applicable_requirements during the collection_due_process_hearing and that he was not allowed the opportunity to challenge the liability of the assessed tax discussion this case is before us on respondent’s motion for summary_judgment to which petitioner objects summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir respondent as the moving party bears the burden of proving that no genuine issue exists as to any material fact and that he is entitled to judgment as a matter of law see 100_tc_32 85_tc_527 in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party see bond v commissioner supra pincite naftel v commissioner supra pincite sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing under this section before such levy is made the notice must include in simple and nontechnical terms the right of the person to request a hearing to be held by the internal_revenue_service irs office of appeals sec_6330 sec_6330 governs the conduct of a requested hearing at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 further provides that the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability under sec_6330 the receipt of a notice_of_deficiency not its mailing is the relevant event kuykendall v commissioner 129_tc_77 conn v commissioner tcmemo_2008_186 among the attachments to respondent’s motion for summary_judgment were a declaration by the settlement officer who handled petitioner’s case in the appeals_office a copy of the notice of by contrast for purposes of assessing a deficiency in tax a notice_of_deficiency mailed to the taxpayer at his last_known_address is sufficient regardless of receipt or nonreceipt sec_6212 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 63_tc_193 tatum v commissioner tcmemo_2003_115 n deficiency for dated date and the envelope that respondent alleges contained the notice_of_deficiency mailed to petitioner on date the face of the envelope shows that it was returned to respondent and was stamped unclaimed thus there is no dispute that petitioner did not actually receive the notice_of_deficiency because it is undisputed that petitioner did not actually receive the notice_of_deficiency he would normally have been entitled to challenge the underlying tax_liability at the sec_6330 hearing see kuykendall v commissioner supra conn v commissioner supra even if the taxpayer did not actually receive the notice_of_deficiency we have held that the taxpayer cannot dispute the underlying tax_liability where there is a showing that he deliberately refused delivery of a notice_of_deficiency 114_tc_604 but absent sufficient evidence that a taxpayer deliberately refused delivery of the notice_of_deficiency proof that the notice_of_deficiency was not actually received will be sufficient to entitle a taxpayer to dispute the underlying tax_liability in a sec_6330 proceeding conn v commissioner supra calderone v commissioner tcmemo_2004_240 tatum v commissioner tcmemo_2003_115 carey v commissioner tcmemo_2002_209 the notice_of_determination sent by the appeals_office on date alleged that the u s postal service attempted delivery but that petitioner failed to pick up the notice_of_deficiency and that petitioner’s conduct constituted deliberate refusal of delivery in his answer to petitioner’s amended petition respondent alleges that respondent sent a notice_of_deficiency for the year to petitioner at his current address on date and that petitioner refused to claim said notice from the postal service however in his motion for summary_judgment respondent has not alleged that petitioner deliberately refused delivery of the notice_of_deficiency on the record before us we cannot conclude that petitioner deliberately refused its delivery or otherwise had an opportunity to dispute the liability for so as to preclude him from challenging his underlying tax_liability at a hearing before the irs office of appeals attached to respondent’s motion for summary_judgment were the settlement officer’s declaration and exhibits including numerous items of correspondence between the appeals_office and petitioner a copy of the administrative file relating to the examination of petitioner’s income_tax_liability for and various transcripts for several years many of the exhibits contained multiple unnumbered pages that seem to be in no particular order many of the documents in the administrative file and most of the documents labeled as transcripts of petitioner’s account are full of abbreviations alphanumeric codes dates and digits that are indecipherable and unintelligible without additional explanation one page of the transcript related to the year that was intelligible shows entries for the substitute for return withholding credits and the tax_assessment all dated date it also shows that the intent to levy collection_due_process_notice was issued on date and shows an entry dated date for intent to levy collection_due_process_notice return receipt signed noticeably absent from this transcript is an entry for the issuance of a notice_of_deficiency one of the exhibits that respondent identified as the administrative file regarding the examination of petitioner’ sec_2002 income_tax_liability included copies of the notice_of_deficiency dated date the envelope in which it was allegedly mailed a form correspondence examination history sheet showing send 90day letter with report and a computer-generated printout for that shows 90-day statutory notice ll this seemingly conflicting information regarding the date of the notice_of_deficiency raises a question about its mailing date the postmark on the photocopy of the envelope which respondent alleges was returned to him unclaimed is indecipherable as to its mailing date because of the terms notice_of_deficiency 90-day letter and 90-day statutory notice are often used synonymously what appears to be a label that has been marked other as the reason it was returned to the sender the envelope has two windows one to reveal the name and address of petitioner that was typed on the enclosed notice_of_deficiency the other titled certified mail the certified mail number that would appear in this window is printed on the notice_of_deficiency this indicates to us that the certified mail number was placed on the notice_of_deficiency before it was put into the envelope for delivery to the post office absent from the documentation respondent presented is a u s postal service form_3877 certified mailing list showing the date on which the notice_of_deficiency was mailed a properly completed form_3877 certified mailing list reflecting postal service receipt represents direct documentary_evidence of the date and fact of mailing 94_tc_82 in hoyle v commissioner t c ___ ___ slip op pincite we stated we have held that exact compliance with postal service form_3877 mailing procedures raises a presumption of official regularity in favor of the commissioner and is sufficient absent evidence to the contrary to establish that the notice was properly mailed coleman v commissioner 94_tc_91 see also 724_f2d_808 9th cir we also noted that chief_counsel notice cc-2006-019 date states that when an appeals officer identifies an irregularity in the assessment procedure he may be required to examine underlying documents such as the certified mailing list continued also notably absent from the array of documents attached to respondent’s motion for summary_judgment is a form_4340 certificate of assessments payments and other specified matters the irs web site describes form_4340 as follows the certified transcript program certs produces a common language transcript that gives the history assessments and payments on taxpayers’ accounts these transcripts are used in civil and criminal court cases form_4340 certificate of assessments payments and other specified matters is used by the government in litigation to certify extracts from a taxpayer’s account http www irs gov privacy article id html unlike many of the printouts from respondent’s computer system that were attached to respondent’s motion for summary_judgment a form_4340 is normally a readable and understandable history of transactions and events concerning a taxpayer’s account for a particular taxable_period see tufft v commissioner tcmemo_2009_59 form_4340 is ‘generally regarded as being sufficient proof in the absence of evidence to the contrary of the adequacy and propriety of notices and assessments that have been made ’ 123_tc_1 quoting 962_f2d_555 6th cir affd 412_f3d_819 7th cir generally courts have held that form_4340 provides at least presumptive evidence that a tax has been validly assessed under sec_6203 davis v continued id at ___ n slip op pincite commissioner 115_tc_35 citing 10_f3d_1440 9th cir 8_f3d_1169 7th cir 990_f2d_451 9th cir 961_f2d_1 1st cir 933_f2d_991 fed cir 871_f2d_1015 11th cir and 318_f2d_637 7th cir a clear record of relevant transactions is very important in a sec_6330 court_proceeding see 381_f3d_41 2d cir vacating and remanding tcmemo_2002_ this is especially true in cases submitted to the court on in 381_f3d_41 2d cir vacating and remanding tcmemo_2002_312 which was a sec_6330 case the court_of_appeals for the second circuit described the unsatisfactory record before it as follows here the record that has been presented to this court by wright and the irs is unhelpful wright’s initial complaint to the tax_court expressed bewilderment as to the nature of the tax balances that have been calculated and recalculated against him by the irs at oral argument and in its briefs the irs seemed equally unsure about several basic and crucial facts the parties’ confusion is understandable the relevant timeline and tax amounts have been reconstructed using photocopied forms computer screen printouts and dot- matrix printouts of tax account balances many of these records have no supporting explanation and therefore are inscrutable to any non-employee of the irs many are from time periods that are not the same and even the documents that are from similar time periods often contain amounts that are inexplicably contradictory a motion for summary_judgment where there is no opportunity to question witnesses about the meaning of coded computer transcripts that might otherwise be indecipherable or unintelligible to a reviewing court the chief_counsel for the irs recognized this and has instructed his attorneys as follows a certified copy of an updated form_4340 transcript should also be submitted with all summary_judgment motions the form_4340 transcript has been consistently requested by tax_court judges in summary_judgment cases even though this transcript is prepared after the issuance of the notice_of_determination submission of the form_4340 is not a violation of the record rule because it generally contains the same information originally reviewed by the appeals or settlement officer in making the cdp determination see bowman v commissioner tcmemo_2007_114 chief_counsel notice cc-2009-010 date the chief counsel’s instructions also state the form_4340 should be reviewed thoroughly and any issues raised by entries on the form_4340 or inconsistencies with other documents should be explained in the motion id we have recognized that appeals officers are not required to rely on any particular document such as a form_4340 when making their determinations see 119_tc_252 118_tc_162 however a form_4340 generated after the determination by the office of appeals can properly be offered in subsequent court proceedings to explain information used by the appeals officer see dinino v commissioner tcmemo_2009_284 med practice solutions llc v commissioner tcmemo_2009_214 on the basis of the record before us we will deny respondent’s motion for summary_judgment and remand this case to the appeals_office for further hearing to reflect the foregoing an appropriate order will be issued
